Title: To Thomas Jefferson from William Barton, 26 April 1801
From: Barton, William
To: Jefferson, Thomas



Sir,
Lancaster (Penns.) Apl. 26. 1801

Jacob Mayer, Esquire, late Consul of the United States at St. Domingo, will have the honor to present to you this Letter. With Mr. Mayer’s name, in his Official capacity, you cannot be unacquainted: But, being personally unknown to you, he is desirous of an introduction.—This desire, being prompted as well by his high veneration for your character, as by motives which concern the dignity of the Government and his own reputation,—having been expressed to me,—I have presumed, Sir, to afford him this opportunity of gratifying his earnest wish—
I have known this gentleman, almost from his childhood; and, from the confidence I feel in his probity and honor, as well as talents and zeal for his Country’s service, I humbly beg leave to recommend him to the notice of the President.—
With the most respectful attachment And highest personal consideration, I have the Honor to be, Sir, Your most obedt. Servt.

w. barton

